Warren E. Burger: -- in number 835, Dewey against Reynolds Metals Company. Mr. Oosterhouse, you may proceed whenever you're ready.
Donald F. Oosterhouse: Mr. Chief Justice and may it please the Court. This case involves an interpretation of the Civil Rights Act of 1964 as it applies to discharge of an employee because of his religion. The case also involves the question of election of remedies where an employee proceeds to arbitration under the labor contract and also seeks to assert his rights under the Civil Rights Act including suit in Federal Court. After 15 years of employment by Reynolds Metals Company, petitioner Robert Dewey was progressively disciplined and discharged for refusing to work on assigned Sundays. There were three Sundays involved in 1966 August 28, September 4 and September 11. Dewey’s refusal to work on those Sundays was based on his stipulated religious beliefs which prohibited him from working on Sunday. He had communicated these beliefs to Reynolds sometime prior to any of the Sundays in question. Dewey’s stipulated religious beliefs also forbade him from asking another person to work in his place. And this religious belief also had been communicated to Reynolds prior to any of the Sundays in question.
William J. Brennan, Jr.: Does or do I correctly understand that his religious beliefs however do not prevent the company from getting somebody else in his place?
Donald F. Oosterhouse: This is surely true.
William J. Brennan, Jr.: As long as he is not doing it?
Donald F. Oosterhouse: That’s correct. The question boils down to who must ask the other employee to work.
William J. Brennan, Jr.: Is that the line of distinction is as to who must ask?
Donald F. Oosterhouse: This is certainly our position that with this stipulated religious beliefs, the duty falls on Reynolds to ask another employee to work in Mr. Dewey’s place.
William J. Brennan, Jr.: I thought the record showed Mr. Oosterhouse that your client Mr. Dewey had in fact asked others to work in his place?
Donald F. Oosterhouse: He had prior to this time asked others to work in his place. The religious conviction against doing that --
Speaker: Matured later --
Donald F. Oosterhouse: -- fairly developed and matured later as he was in this situation.
Speaker: I see.
Warren E. Burger: Suppose an employer in a particular -- in a small enterprise has all of his employees who share this belief. What does he do about that and no one will work on Sunday?
Donald F. Oosterhouse: Well, that obviously presents a difficult situation in terms of the Commission’s guidelines and it might well be in that kind of a situation that undue hardship upon the employer would exist. There are many possible variations here and I would think if the employer schedules Sunday work as a regular fulltime day, this is reasonably within in his discretion.
Warren E. Burger: Well, there are many enterprises of course which -- in which the employer has no choice about a public utility, electric power company, and telephone company. Let’s assume that its situation in which the employer has no choice, he has a franchise which requires him to give 24-hour service, seven days a week at all times. And then alter a little bit, suppose he has 10 employees and five of them assert this privilege as it was suggested I think in one of the briefs and all the burden of Sunday work falls on the other five who are not so observant of the Sundays.
Donald F. Oosterhouse: Well, I think the rational to answer this has to be in terms of the undue hardship. And I would like to point out that well hypothecs of much more difficult situations of more severe hardship can be easily imagined. The facts are in this case that on each of the three Sundays involved substantially less than all of the employees in Mr. Dewey’s classification were called upon to work. And further, that there were two employees out of the classification who were nonetheless qualified to work and one of the days in question, Reynolds in fact asked one of these employees to work in Dewey’s place. That is one of the employees outside of the classification and he did work and none of the horrible consequences which we read about predicted in Reynolds’ brief actually happened even though on that Sunday Reynolds did accommodate as we say they should. However, on that day, they still disciplined Mr. Dewey. Now, if Reynolds had scheduled Sunday as a full-shift day regularly, we would have a different situation, we would need evidence from Reynolds which we do not have in this case as to attempts to accommodate Dewey’s religious beliefs in other ways. Would it be possible for example to schedule extra overtime for Dewey on Saturday and on Monday? This would be a factual question as to whether this would be a reasonable solution to keep -- to get the work done. Now, if you take an example wherein the -- every single person in a classification objects to working on Sunday, I suppose the employer would experience undue hardship. Although again, this might bear some further investigation as to possible ways to get this work done within the requirements of the company by late Saturday overtime and early Monday overtime or any one of a number possibilities which might be arrived at without undue hardship. When Mr. Dewey was discharged, he pursued his rights both under the Civil Rights Act of 1964 starting by filing a charge with the Michigan Civil Rights Commission and following the timely procedures filing with the EEOC and ultimately starting action in the District Court of the Western District of Michigan. Almost simultaneously, he also started the grievance procedure under the contract. This contract had a provision for binding arbitration, his grievance was processed through arbitration prior to the time that he had began suit in the Western District of Michigan. And the ruling of the arbitrator gave him no relief. The ruling of the arbitrator was based on language in the contract which is not similar to the language of the Civil Rights Act and he found that while this language was intended to provide relief for occasional circumstances, it was not intended to exempt an employee from every Sunday working. In the arbitration hearing, Mr. Dewey was represented by his Union and not by an attorney. Reynolds was represented by Attorney William Coughlin and while Reynolds’ filed a post hearing brief the Union did not. The arbitration opinion, I think makes clear that the Civil Rights Act was not in fact considered by the arbitrator. The operative language of the statute in Section 703 (a) (1) --
Byron R. White: Do you think the statutory issues are under the collective bargaining contract?
Donald F. Oosterhouse: No, it was not.
Byron R. White: Even if the arbitrator that is if the Court decided, do you think that it would be outside the arbitration hearing?
Donald F. Oosterhouse: Of course the arbitrators have different views in how much they will look into statutes. I would think the correct view on the relation between this statute and arbitration is that even if he had discussed the Civil Rights Act, the arbitration should not be considered as binding.
Byron R. White: Well, let’s assume there's a -- all disputes clause in the arbitration and in the collective bargaining contract at any kind of dispute according to the arbitration.
Donald F. Oosterhouse: You mean not limited to disputes arising under the contract, Your Honor? I would say that that clause if agreed to by the union is going to beyond its power in bargaining away an individual employee’s rights under the Civil Rights Act.
Byron R. White: So you think -- you do not think that the statute creates separate such program that is not subject to independent of any -- beyond anybody’s powers away?
Donald F. Oosterhouse: I do think that this is the best interpretation Your Honor. Although, I recognize that it is possible to use a Spielberg-type approach in taking a look at the arbitration to see what actually happened and whether proper conditions were met.
Warren E. Burger: We’ll resume at 10:00 in the morning counsel.